DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10th, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 5-7 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 11 and 12, Applicant recites “The arthroscopic instrument of claim 5, further comprising...”  However, claim 5, from which claims 11 and 12 depend from, recite “An arthroscopic instrument, consisting of…”.  It is unclear how an instrument consisting of can further comprise as consisting of is exclusionary language which prohibits the addition of extra elements or “further comprising”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borgia et al. (US 2009/0112208).  	Regarding claim 5, Borgia et al. disclose an arthroscopic instrument (100), consisting of a handle (see figure below) and a shaft (see figure below) extending from the handle; a head (101) mounted to an end of the shaft and extending cylindrically (figures 1, 1A) along an axis (the axis coincident with the central longitudinal axis of 102); and a plurality of apertures (102, 104’s) formed through the head and extending in parallel to the axis of the head (figures 1, 1A).
 	Regarding claim 6, Borgia et al. disclose the plurality of apertures includes a single, centrally positioned aperture (102, figures 1, 1A). 	Regarding claim 7, Borgia et al. disclose the remaining plurality of apertures are positioned around the single, centrally positioned (104’s, figure 1A). 	Regarding claim 11, Borgia et al. disclose a second k-wire (another 110) extending through another of the plurality of apertures (¶24). 	Regarding claim 12, Borgia et al. disclose a first k-wire (110) extending through one of the plurality of apertures (¶24).

    PNG
    media_image1.png
    567
    560
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775